Citation Nr: 0809085	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder injury for the period from 
September 10, 2001 to June 14, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
a left shoulder injury for the period on and after June 14, 
2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1997 to September 2001.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of a separate evaluation for the veteran's left 
shoulder scar was raised at the February 2006 videoconference 
hearing with the Board, and is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  The Board's May 2006 decision as written precluded 
effective judicial review.  

2.  From September 10, 2001 to June 14, 2005, the veteran's 
left shoulder injury was manifested by pain, decreased range 
of motion, and instability.  

3.  On and after June 14, 2005, the veteran's left shoulder 
injury was manifested by infrequent episodes of recurrent 
shoulder dislocation and guarding.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision denied the veteran due 
process of law.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for a left shoulder injury for the period from 
September 10, 2001 to June 14, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).

3.  The criteria for an evaluation in excess of 20 percent 
for a left shoulder injury, minor upper arm instability, for 
the period on and after June 14, 2005 have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board denied the claim on appeal by a May 2006 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on an October 
2007 Joint Motion for Court Remand (Joint Motion), the Court 
remanded this appeal for development in compliance with the 
Joint Motion.  A December 27, 2007 letter was sent to the 
veteran and his attorney in which he was given 90 days from 
the date of the letter to submit additional argument or 
evidence in support of his appeal prior to the Board's 
readjudication.  In February 2008, the veteran's 
representative notified the Board that the veteran did not 
have anything else to submit and requested that the Board 
proceed with adjudication of the appeal.  

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).  Here, the Court remanded the 
Board's May 2006 decision, finding that with respect to the 
portion of the appeal that denied increased evaluations, the 
decision as written precluded effective judicial review.  The 
Court noted, however, that there was no appeal, and thus no 
remand, with respect to the portion of the appeal that 
awarded a separate evaluation for left minor upper arm 
limitation of motion on and after June 14, 2005.  Therefore, 
the Board finds that its decision of May 12, 2006 failed to 
provide the veteran due process under the law with respect to 
a portion of the appeal.  

Accordingly, in order to prevent prejudice to the veteran, 
the portion of the May 2006 Board decision denying 
entitlement to increased evaluations must be vacated, and a 
new decision regarding those issues will be entered as if the 
portion of the Board decision addressing those issues had 
never been issued.

Left Shoulder Evaluations

With respect to the veteran's claims for entitlement to an 
increased initial evaluation and increased evaluation on and 
after June 14, 2005 for a left shoulder injury, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
readjudications in October 2003, June 2004, December 2004, 
and July 2005 supplemental statements of the case (SOC), an 
April 2002 letter and February 2003 SOC satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Although notice 
was not provided to the veteran prior to the initial 
adjudication of his claim for entitlement to service 
connection informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that at the February 2006 
Board hearing, the veteran provided private treatment records 
to the Board and waived his right to have the RO readjudicate 
his claim with the additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2007).  There is no indication in the record 
that additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply to the 
portion of the current appeal that is based on the assignment 
of an initial rating for a disability following an initial 
award of service connection for this disability.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting 
that staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings).

Service connection for a left shoulder injury was granted by 
a June 2002 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
effective September 10, 2001.  By a July 2005 rating 
decision, a 20 percent evaluation was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5203, effective June 14, 
2005.  Pursuant to the May 2006 Board decision, the RO 
assigned a separate evaluation for left minor upper arm 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5201, effective June 14, 2005.

Service medical records reflect a left shoulder injury.  The 
diagnosis was left shoulder impingement syndrome involving 
the acromioclavicular (AC) joint.  

While still in service, a January 2001 private medical record 
noted a negative left shoulder AC joint x-ray.  In an April 
2001 private record, the veteran reported left shoulder pain, 
decreased range of motion and strength, numbness and tingling 
down the arm, and that he could not reach behind his back or 
throw a baseball.  The impression was impingement syndrome 
with possible rotator cuff tear.  The physician recommended a 
diagnostic left arthroscopy, a Neer-Mumford procedure, and 
possible rotator cuff repair.  Additional April 2001 private 
records indicate that the veteran underwent left shoulder 
arthroscopy, Neer-Mumford procedure.  The veteran reported 
left shoulder abduction problems, pain over the AC joint, and 
that he was bothered by activities of daily living.  The 
preoperative and postoperative diagnoses were left shoulder 
internal derangement and chronic impingement syndrome.  It 
was noted that the veteran had an arthritic AC joint and 
labrum tears, but no rotator cuff tear or damage to the 
humeral head or glenoid.

In a May 2001 private physical therapy (PT) evaluation 
record, the veteran reported left shoulder pain at the end of 
range of motion that improved with rest and medication and 
worsened with sharp quick movements and jarring motions.  The 
veteran reported pain of 3-4/10 and limitation in the 
overhead use of his arm.  The veteran reported a history of 
anterior dislocation in November 1998.  Upon examination, 
there was left shoulder flexion to 120 degrees, abduction to 
133 degrees, external rotation to 79 degrees, and internal 
rotation to 56 degrees.  There was pain throughout the range 
of motion, but especially with internal rotation.  The 
diagnosis was left labrum tear.  In June 2001 private PT 
records, the veteran reported basically no pain, just a sharp 
twinge or tightness if he moved the shoulder wrong.  He also 
reported soreness upon reaching overhead or behind his back, 
but that it did not keep him from doing things.  The 
diagnosis was left labrum tear, status post synovectomy.  In 
a July 2001 PT progress note, the veteran reported no current 
loss of function, but pain at the end of the range of motion.  
Upon range of motion testing, there was left shoulder flexion 
to 148 degrees and abduction to 135 degrees. 

Subsequent to service discharge, an April 2002 VA joints 
examination was conducted.  The veteran reported that he was 
right-handed.  The veteran reported left shoulder pain, 
difficulty raising his left arm due to pain, and that 
sometimes his forearm went numb.  The veteran reported that 
driving was sometimes difficult.  Upon examination, there was 
tenderness on palpation, but a normal shoulder contour and no 
neurological deficits.  Range of motion testing revealed left 
shoulder flexion to 100 degrees and abduction to 160 degrees, 
both with pain.  There was external and internal rotation to 
75 degrees.  X-rays revealed a normal left shoulder.  The 
diagnosis was history of left shoulder injury, status post 
shoulder surgery, and symptomatic limitation of motion.

In a September 2002 private medical record, the veteran 
reported an inservice traumatic left shoulder dislocation 
with subsequent pain and instability.  Upon examination, 
there was positive apprehension sign, positive superior 
labrum anterior and posterior lesion signs, positive drop-arm 
test, positive sulcus sign, and positive relocation test.  
The impression was left shoulder anterior instability and 
possible left shoulder superior labrum anterior and posterior 
lesion.  X-rays revealed that the humeral head was well-
centered in glenoid.  October 2002 private magnetic resonance 
imaging (MRI) findings were consistent with shoulder 
impingement with some evidence of post-surgical changes 
involving the AC joint with continued outlet narrowing.  The 
labrum was intact and there was no evidence of a rotator cuff 
tear.  In a subsequent October 2002 report, the examiner 
found left shoulder instability.  Reviewing the MRI findings, 
the examiner noted some evidence of post-surgical changes at 
the left clavicle and that the humeral head appeared subluxed 
superiorly to the glenoid, but that there was no abnormality 
of the glenoid labrum and no evidence of a rotator cuff tear.  
The impression was left shoulder anterior instability.

In a November 2002 letter, a private examiner noted that the 
veteran reported an inservice left shoulder traumatic 
anterior dislocation with subsequent left shoulder 
instability and pain.  Upon examination, there were positive 
signs for left shoulder superior labrum anterior and 
posterior lesion and anterior instability.  The examiner 
stated that the veteran needed left shoulder arthroscopy with 
possible thermocapsular shrinkage or Bankart-type repair to 
improve stability and reduce current symptoms.  A November 
2002 private PT evaluation indicated that the veteran 
reported near constant aching, intermittent sharp pain, 
especially with shoulder depression and pulling, and 
intermittent numbness.  The pain was 4/10, improved with 
medication and heat massage, and worsened with repetitive 
motion.  There was left shoulder flexion to 135 degrees, 
abduction to 121 degrees, external rotation to 35 degrees, 
and internal rotation to 42 degrees, all with 3+/5 muscle 
strength.  The diagnosis was left shoulder anterior 
instability.

In a January 2003 letter, a private physician indicated that 
veteran was right-hand dominant.  The veteran reported 
continued pain, that his left shoulder felt as if it were 
coming out of the socket, and that he held his shoulder very 
close to his body.  The veteran reported that he now did 
office work but still had occasional pain with lifting 
objects.  The examiner noted no true dislocation episodes.  
Upon examination, there was full left shoulder flexion and 
abduction, external rotation to 30 degrees with 5/5 muscle 
strength, and internal rotation to L3 as compared to T12 on 
the right side.  There was negative drop-arm test with 
discomfort, a positive apprehension sign that was relieved by 
a relocation test, and negative sulcus sign.  There was no 
tenderness over the AC joint, and a negative belly press 
test, negative rotation compression test, and negative 
superior load and shift test, but the cross arm maneuver 
caused crepitation.  There was subscapularis weakness.  The 
examiner reviewed the October 2002 MRI and noted that it 
revealed no definite evidence of rotator cuff tear but that 
the humeral head appeared anteriorly subluxed.  The 
impression was rule out anterior instability left shoulder.  
In February 2003 private records, the veteran reported nearly 
constant numbness and aching, intermittent sharp pain upon 
shoulder depression and pulling, and that his overhead use 
was limited.  His pain was 3-4/10 and was better with 
medication or a heat massager and worse with repetitive 
movement.  In March 2003 private records, the veteran 
reported pain.  There was left shoulder flexion to 130 
degrees, abduction to 106 degrees, and external rotation to 
36 degrees.  

In his April 2003 substantive appeal, the veteran reported 
left shoulder pain and an inability to work with his arm 
overhead for longer than 3 to 5 minutes due to pain and 
numbness.  He also stated that his shoulder locked and 
clicked with forward movement.


In a January 2004 letter, a private physician noted that the 
veteran reported left shoulder pain, limited range of motion, 
and guarding.  The examiner stated that the veteran's 
shoulder was unstable, that the Neer-Mumford procedure had 
been inappropriate, that the veteran would require further 
surgery, and that the injury was a long term disability which 
interfered with his daily activities and work.  

In a June 2005 VA joints examination, the veteran reported 
that he was right-handed.  The veteran reported an inservice 
left shoulder injury and recurrent dislocations until he saw 
a physician 2 years later.  The veteran reported current 
limited range of motion, constant pain at 4-8/10, sharp, 
shooting, or dull aching pain depending on activity level, 
morning stiffness dependent on the previous day's activity, 
and intermittent difficulties with dressing.  He stated that 
driving was a major problem.  The veteran reported flare-ups 
of 1 day to weeks, depending on his level of activity.  He 
stated that the injury interfered with his occupation as an 
electrician, that he had partially dislocated the shoulder a 
few times over the past 2 years, that full arm elevation was 
impossible, he had occasional numbness of the whole arm to 
the finger, and that he always guarded, holding his left 
shoulder close to his body.  He occasionally took Tylenol or 
Motrin.  Upon examination, there was left shoulder flexion to 
112 degrees, with onset of pain at 90 degrees, abduction to 
90 degrees, with onset of pain at 82 degrees, external 
rotation to 3 degrees with pain, and internal rotation to 65 
degrees with pain.  There was no associated weakness or 
fatigability with repetitive motion.  There was moderate 
tenderness with palpation anteriorly.  There were normal 
neurovascular and sensory examinations, negative Tinel's 
sign, and 5/5 motor strength.  The examiner noted left 
shoulder guarding.  The diagnosis was recurrent shoulder 
dislocation at the scapulohumeral joint, severely limited 
range of motion of the arm at shoulder level, and pain and 
guarding of the left shoulder, status post Neer-Mumford 
surgery.

In a February 2006 private medical record, the veteran 
reported left shoulder pain, instability, and loss of range 
of motion.  There was left shoulder flexion to 180 degrees, 
abduction to 110 degrees, external rotation to 70 degrees, 
and internal rotation decreased by three levels.  There was 
left shoulder guarding and positive load/shift testing.  The 
impression was left shoulder anterior disability with loss of 
range of motion.  


At the February 2006 Board videoconference hearing, the 
veteran stated that he was right-handed and currently worked 
in the safety office of a hospital, but that his occupation 
by trade was an electrician.  The veteran testified that he 
was unable to perform the duties of an electrician due to the 
amount of overhead work and climbing of ladders and 
scaffolding.  The veteran reported muscle spasms in his 
deltoid muscles.  He reported that when he put his arm behind 
his back, it felt like it was dislocated.  The veteran stated 
that upon use of his shoulder, he had decreased arm strength, 
arm fatigue, and he had to guard for a few days to return the 
shoulder to its normal state.  The veteran denied swelling.  
The veteran reported that he had missed 2 to 3 days of work 
in the last 6 months due to his left shoulder disability.

Disability rating for September 10, 2001 to June 14, 2005

For the period from September 10, 2001 to June 14, 2005, the 
veteran's assigned 10 percent evaluation for a left shoulder 
injury contemplates minor arm malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula, without loose 
movement.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5203, a maximum rating 20 percent is 
assigned for nonunion of the clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  First, the evidence 
shows loose movement due to left shoulder instability 
findings throughout.  But the objective evidence of record 
does not demonstrate nonunion of the clavicle or scapula.  
Second, the Board finds that the evidence of record does not 
support a finding of any left shoulder dislocation.  Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA has the 
responsibility to assess the credibility of evidence and 
determine the degree of weight to give the evidence).  In May 
2001, the veteran reported a history of inservice 
dislocation.  In a November 2002 private record, the veteran 
reported an inservice left shoulder traumatic dislocation.  
In April 2003, the veteran stated that his shoulder locked 
with forward movement.  But the record for this time period 
was negative for subjective reports of shoulder dislocations.  
In January 2003, a private physician concluded that although 
the veteran reported that sometimes he felt as if his 
shoulder was coming out of socket, there were no true 
dislocation episodes.  In June 2005, however, the veteran 
reported shoulder dislocations over the prior 2 years.  The 
Board notes that the veteran may be competent to testify 
regarding his shoulder dislocation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (noting that a lay witness is 
competent to provide evidence as to the visible symptoms or 
manifestations of a disease or disability); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition).  But here, the 
Board does not find the veteran's statement credible 
regarding the length of time he had been having shoulder 
dislocations, because it is unsupported by the medical 
evidence record, to include 2003 and 2004 medical records in 
which the veteran did not report any dislocations.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(noting that the Board is obligated to determine the 
credibility of lay statements); Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (noting that the credibility of a witness may 
be impeached by a showing of interest, bias, or inconsistent 
statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded 
in irrelevant part by statute, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Moreover, the January 2003 private examiner found no true 
dislocations.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of an expert).  Because the evidence of 
record did not demonstrate nonunion of the clavicle or 
scapula or dislocations, an increased initial evaluation for 
a left shoulder injury is not warranted under Diagnostic Code 
5203. 

The Board has considered all other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  For other impairment of the minor arm humerus, a 20 
percent rating is assigned for malunion of the humerus with 
moderate or marked deformity or recurrent dislocation of the 
humerus at the scapulohumeral joint, either with infrequent 
episodes and guarding of movement at the shoulder level, or 
with frequent episodes and guarding of all arm movements; a 
40 percent rating is assigned for a fibrous union of the 
humerus; a 50 percent rating is assigned for nonunion of the 
humerus (false flail joint); and a 70 percent rating is 
assigned for loss of head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2007).  Here, as noted above, 
the evidence of record does not indicate shoulder 
dislocations.  In addition, the evidence does not demonstrate 
malunion of the humerus with moderate or marked deformity, or 
fibrous union or nonunion of the humerus, or loss of the head 
of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Accordingly, an increased initial evaluation is not warranted 
under Diagnostic Code 5202.  

For limitation of minor arm motion, a 20 percent rating is 
assigned for limitation to 90 degrees or 45 degrees and a 30 
percent rating is assigned for limitation to 25 degrees from 
the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2007).  In determining whether the veteran had limitation of 
motion to shoulder level, forward flexion and abduction must 
be considered.  See Mariano v. Principi, 17 Vet. App. 305, 
314-16 (2003); see also 38 C.F.R. § 4.71, Plate I (2007).  
Here, the evidence shows left shoulder abduction from 106 to 
180 degrees (out of 180 degrees), flexion from 100 to 180 
degrees (out of 180 degrees), external rotation from 30 to 79 
degrees (out of 90 degrees), and internal rotation from 42 to 
75 degrees (out of 90 degrees).  The evidence thus shows 
minor arm motion in excess of 25, 45, and 90 degrees.  
Accordingly, an increased initial evaluation is not warranted 
under Diagnostic Code 5201.  Last, the objective evidence of 
record does not demonstrate ankylosis of the scapulohumeral 
articulation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).  Accordingly, an increased initial evaluation for a 
left shoulder injury is not warranted under alternative 
diagnostic codes.  

The Board has also considered an increased evaluation for 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  

The Board next addresses whether a separate evaluation for 
left shoulder instability and limitation of motion is 
warranted, analogous to awarding separate evaluations for 
knee instability and limitation of motion.  See 38 C.F.R. § 
4.14 (2007); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) 
(holding that the critical element in the assignment of 
separate ratings under diagnostic codes is that none of the 
symptomatology is duplicative or overlapping); see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998) (if a veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is x-ray evidence of arthritis, a separate 
rating for arthritis could also be based on painful motion 
under 38 C.F.R. § 4.59).  But here, although an inservice 
record found an arthritic AC joint, a January 2001 left 
shoulder x-ray was normal, an April 2002 x-ray found normal 
left shoulder, and September 2002 x-ray did not cite 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Accordingly, a separate evaluation is not warranted.

The Board has also considered whether, prior to June 14, 
2005, there is any additional functional loss not 
contemplated in the 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2007).  The veteran consistently reported left shoulder 
pain of 3-4/10, instability, some guarding, and difficulty 
with overhead use of his arm.  In April 2001, the veteran 
reported decreased strength, some numbness and tingling of 
the arm, that he could not reach behind his back or throw a 
baseball.  He stated he was bothered by activities of daily 
living.  His pain was improved with rest, heat massage, and 
medication and worsened with sharp quick movements, jarring 
motions, and repetitive motion.  In June 2001, the veteran 
reported basically no pain, just a sharp twinge or tightness 
if he moved the shoulder wrong, but that pain did not keep 
him from doing anything.  In July 2001, the veteran reported 
no current loss of function.  In April 2002, he reported that 
sometimes driving was difficult.  In November 2002, the 
veteran reported near constant aching, intermittent sharp 
pain, especially with shoulder depression and pulling, and 
intermittent numbness.  In January 2003, the veteran reported 
pain with lifting objects.  In April 2003, the veteran 
reported that his shoulder locked and clicked with forward 
movement.

The objective medical evidence of record consistently noted 
painful range of motion, but not to the extent of a higher 
evaluation.  In April 2002, there was tenderness on 
palpation, but a normal shoulder contour.  In November 2002, 
there was 3+/5 muscle strength.  In January 2003, there was 
5/5 muscle strength with external rotation, no tenderness 
over the AC joint, but crepitation with cross arm maneuver.  
A January 2004 private examiner opined that the left shoulder 
injury interfered with the veteran's daily activities and 
work.  Although the evidence shows shoulder instability, this 
instability is contemplated within the 10 percent evaluation.  
In addition, although there was guarding and pain, the 
evidence showed no excess incoordination, fatigability, or 
severe weakness.  The Board finds that there is no additional 
functional loss not contemplated in the 10 percent rating and 
that an increased evaluation on this basis is not warranted.  

Disability rating on and after June 14, 2005

On and after June 14, 2005, a maximum 20 percent evaluation 
for a left shoulder injury was assigned, which contemplates 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  Because this is the highest possible 
rating under Diagnostic Code 5203, an evaluation in excess of 
20 percent is not warranted.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath, 1 Vet. App. 589.  For other 
impairment of the minor arm humerus, a 40 percent rating is 
assigned for a fibrous union of the humerus; a 50 percent 
rating is assigned for nonunion of the humerus (false flail 
joint); and a 70 percent rating is assigned for loss of head 
(flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
The evidence of record does not demonstrate fibrous union, 
nonunion, or loss of humeral head.  In addition, the evidence 
of record does not demonstrate any left shoulder ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  Accordingly, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Codes 5200 or 5202.  

The Board notes that the diagnostic code for limitation of 
minor arm motion is not considered here, because it is used 
as the basis for the award of a separate evaluation in the 
portion of the May 2006 Board decision that was not vacated.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5200; see also Esteban 
v. Brown, 6 Vet. App. at 261-62.


The Board has also considered an increased evaluation for 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  But because there is no x-ray evidence 
of degenerative arthritis, an increased evaluation is not 
warranted based on limitation of motion.  

The Board has also considered whether there is any additional 
functional loss not contemplated in the current 20 percent 
rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 
8 Vet. App. at 206.  As noted above, factors involved in 
evaluating and rating disabilities of the joints include:  
weakness; fatigability; lack of coordination; restricted or 
excess movement of the joint; or, pain on movement.  38 
C.F.R. § 4.45.  The veteran reported left shoulder pain of 4-
8/10 and instability.  The veteran stated the pain was 
constant, sharp, shooting, or dull aching, depending on 
activity level.  He also reported morning stiffness dependent 
on activity level the day prior, intermittent difficulties 
with dressing, and that driving was a major problem.  The 
veteran also reported flare-ups of 1 day to weeks on end, 
depending on his level of activity.  The veteran reported he 
had partially dislocated the shoulder a few times over the 
past 2 years, that full arm elevation was impossible, he had 
occasional numbness of the whole arm to the finger, and that 
he always guarded, holding his left shoulder close to his 
body.  He occasionally took Tylenol or Motrin.  The veteran 
stated that he currently worked in the safety office of a 
hospital, but that the injury interfered with his occupation 
by trade as an electrician.  The veteran testified that he 
was unable to perform the duties of an electrician due to the 
amount of overhead work and climbing of ladders and 
scaffolding.  The veteran reported muscle spasms in his 
deltoid muscles.  He reported that when he put his arm behind 
his back, it felt like it was dislocated.  The veteran stated 
that after use of his shoulder, he had decreased arm 
strength, arm fatigue, and increased guarding to return the 
area to its normal state.  The veteran denied swelling.  The 
veteran reported that he had missed 2 to 3 days of work in 
the last 6 months due to his left shoulder disability.

The objective evidence of record demonstrated painful range 
of motion but no associated weakness or fatigability with 
repetitive motion.  There was moderate tenderness but 5/5 
motor strength.  There was left shoulder guarding.  Although 
there was painful range of motion and instability, the extent 
of this symptomatology is contemplated within the 20 percent 
evaluations assigned for both instability and limitation of 
motion.  Additionally, the evidence demonstrates functional 
limitations, does not demonstrate excess fatigability or 
weakness.  Accordingly, the Board finds that there is no 
additional functional loss not contemplated in the 20 percent 
rating and that an increased evaluation on this basis is not 
warranted.  

Additional considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  Ratings in excess of those assigned are provided 
for certain manifestations of a service-connected left 
shoulder injury but the medical evidence reflects that those 
manifestations are not present here.  The veteran has not 
required frequent hospitalizations for the disability.  The 
veteran reported that although he worked in a hospital 
office, he could no longer work as an electrician.  The 
veteran reported that he had missed 2 to 3 days of work in 6 
months due to his left shoulder disability.  Although there 
is some demonstrated interference with being an electrician, 
the veteran remained gainfully employed, and the evidence 
does not demonstrate marked interference with employment.  
Accordingly, the Board finds no evidence of an exceptional 
disability picture.

After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of those 
currently assigned for a left shoulder injury at any time 
during the periods at issue.  38 U.S.C.A. 5110 (West 2002); 
see also Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the veteran does 
not meet the criteria for ratings in excess of 10 and 20 
percent, the preponderance of the evidence is against the 
claim and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The May 2006 decision of the Board is vacated with regard to 
the issues of an initial evaluation in excess of 10 percent 
for a left shoulder injury for the period from September 10, 
2001 to June 14, 2005, and an evaluation in excess of 20 
percent for a left shoulder injury, minor upper extremity 
instability, for the period on and after June 14, 2005.  

An initial evaluation in excess of 10 percent for a left 
shoulder injury for the period from September 10, 2001 to 
June 14, 2005 is denied.

An evaluation in excess of 20 percent for a left shoulder 
injury, minor upper extremity instability, for the period on 
and after June 14, 2005 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


